Title: To George Washington from Joseph Valentine, 23 June 1771
From: Valentine, Joseph
To: Washington, George



Sir
June 23d 1771

⟨Mutilated⟩ the first of ⟨this⟩ month or the last of may ⟨i⟩n Closd ⟨in a mutilated⟩ Letter which ⟨came mutilated⟩ in a nother with the ⟨invoice for mutilated for you and⟩ Mr Custis and the ⟨mutilated Crop mutilated had planted⟩ at that time ⟨mutilated⟩ sent By the post to you ⟨mutilated C⟩rops are all planted and are ⟨mutilated⟩ we have a ⟨mutilated p⟩rospect of makeing of a good Crop of Both Corn ⟨and⟩ tobaco at this time if the weather ⟨mutilated⟩ gon a bord of the ship ⟨y⟩et & the Reason ⟨mutilated⟩ disappointed By ⟨mutilated⟩ and his ⟨mutilated⟩ Past ⟨in⟩to the C⟨are of mutilated⟩ wrote ⟨home⟩ that ⟨armd⟩ the ship ⟨should mutilated⟩ carry it up to ⟨the⟩ Ware house & ⟨Bring mutilated⟩ to the ship peterson ⟨mutilated⟩ sent her off with the orders for that toba⟨co mutilated⟩ She went By Colo. Bas⟨mutilated⟩ sent her a way up to payges ware house and ⟨mutilated⟩ the flatt take the tobaco in peterson Cud not get another flatt til he went down to yorke & got one their that flatt is now ⟨gone up⟩ with the ⟨rest of the Crop⟩ from the Capitol & to ⟨find the⟩ other from ⟨mutilated was up mutilated⟩ before and ⟨watch for mutilated⟩ but Cud ⟨mutilated⟩ before ⟨that flatt mutilated for the⟩ ware houses is so full ⟨mutilated⟩ but ⟨mutilated⟩ go a bord of the ⟨ship⟩ ass ⟨mutilated going up⟩ to get ⟨mutilated⟩ has got 35 hhds from ⟨mutilated⟩ the Eastron shore ass soon ass I Can get it all done I will send you the account with the Bills of Loading ⟨Sir ass⟩ to your being informd of my being ⟨mutilated⟩ wonder at for I ⟨Prefer⟩ to ⟨mutilated⟩ of any thing to ⟨mutilated Sum body readey to take notis of it and mutilated⟩ let it

be Known I verily believe their ⟨is⟩ few people ⟨who⟩ but drinks more than I do and I defy any of them to say they ever saw me at a publick house drunk or ⟨mutilated⟩ or waisting my time their drinking I hope they will give me liberty of drinking a little water or small bear and I will give them Liberty to drink all the Rest of the liqr I am humbly obligd to you Sir for the admonishment and Return you thanks ass I hope it will be for my ⟨mutilated he⟩ has not done ass he ought to do and I had told ⟨he⟩ should not stay at that place any longer ⟨before⟩ you Came down my turning dite Howl off I did ⟨mutilated⟩ & wod greatly ⟨mutilated⟩ nancy smith and that she wod do all in her power ⟨again⟩ Sir I will let you ⟨no the truth⟩ of what I turnd him awa⟨y⟩ for and ⟨mutilated⟩ to ⟨you⟩ to ⟨Judy⟩ if I was in the Rong ⟨I⟩ have ⟨mutilated⟩ to stay 2 days & nights togeather at ⟨mutilated⟩ house ⟨mutilated⟩ time drinking and gaiming and ⟨mutilated⟩ never go anear the plantations ⟨at⟩ the time I have ⟨mutilated⟩ him their and talkt to him for doing so his ans wer was negros ⟨mutilated said⟩ he wod stay ass ⟨mutilated⟩ and last year when I went to ⟨Inspect⟩ the tobo ⟨mutilated⟩ to the ware house with de⟨mutilated⟩ to the ship I told all the ov⟨ers⟩eers to ⟨mutilated⟩ tobo ⟨their mutilated⟩ all the Rest did but dite Ho⟨wl⟩ I went up to ⟨mutilated⟩ when it ⟨hapend⟩ to be ⟨loading⟩ and he was their I ast him ⟨if mutilated he was at⟩ the ware house he told ⟨mutilated⟩ he was not but had sent the ⟨mutilated⟩ get it down I insisted he should go⟨mutilated⟩ter them himself he ⟨mutilated⟩d very Loft to go but at last went up ass fair ass ⟨Baleys mutilated⟩ set into drinking ass I went by I see him their & spoke ⟨mutilated⟩ & desired him to go along it gave him sutch an affrunt he s⟨mutilated⟩ wod not go ⟨before⟩ he plesd & if I wanted the tobaco down I might do it my self ⟨and⟩ be damd ⟨mutilated⟩ now then ever I was before I went ⟨mutilated not⟩ shore he went home that night nor ⟨his⟩ tobaco was not got to the ware house and flatt went away ⟨mutilated probably⟩ to Come again for it this is the truth and ⟨what mutilated⟩ to the Eastron s⟨hore⟩ overseer if you ⟨mutilated⟩ to speak to Mr John Bord⟨ing⟩ when you ⟨mutilated acquaint⟩ you what ⟨mutilated⟩ how ⟨he⟩ maniges Mr Bording lives in a few miles of ⟨the place mutilated⟩ and is a gentle man of ass good or the best Carictor of an⟨y⟩on that I ⟨know⟩.
I suppose the letter you saw was from John ⟨St⟩raton who ⟨threatens⟩ Biggs to do this be Cause he did not Vote for him to

be a Vestrie man I have Ben informd of this bef⟨ore⟩ dite Howls wife took Care to Carrey away a negro gurl with ⟨her⟩ when she went away with out ⟨mutilated⟩ that is By ⟨mutilated⟩ to ⟨worke⟩ in the corn field I once or twise told him to send her Back But they have not done it nancy smith has got a young fellow that appears to be ass strong and able ass any in the Estate. I am Sir your most humble Servent

Jos. Valentine

